DETAILED ACTION
This office action is responsive to the amendment filed 5/31/2022.  Claims 1-24 remain pending and under prosecution.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that applicant has not provided an IDS.  Applicant is reminded of the duty to disclose all known prior art resulting from all prior art searches.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).

Claim Objections
Claim 10 is objected to because of the following informalities: “the handle” (third from bottom line) should be “a handle” and “a handle” (last line) should be “said handle.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 15-17, and 19- 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regard to Claims 12, 17, and 21, applicant’s disclosure does not appear to provide support for “the entirety of the core collector” inside of said cartridge as claimed.  While the figures appear to show the majority of core collector 110 disposed inside cartridge 108, it is unclear that the “entirety” of the collector is disposed within the cartridge.  Since drawings are not generally considered drawn to scale and there is no disclosure of “entirety” and applicant has not pointed out the support for said limitation, it appears that the limitation constitutes new matter.
In regard to Claims 15-16 and 19-20, applicant’s disclosure does not appear to provide support for the core collector cross section through said teeth has a convex outer surface conforming to an arc greater than 180 degrees.  Again, since drawings are not generally considered drawn to scale and there is no disclosure of said value in terms of the arc degree relating to the cross section of the teeth (arc is disclosed for tip 110a and portion 110e, which are separate from the teeth) and applicant has merely referred to a drawing that does not even show the 180 degree line, it appears that the limitation is not supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 23, the recitation of “to collect a tissue sample in said through” does not make sense and is interpreted to mean “in said trough.”  Clarification is requested.
In regard to Claim 23, the recitation of “again held in said channel of the core collector” lacks antecedent basis because it is the cassette and not the collector that has been defined by the channel.  Therefore, the claim is interpreted as the “said channel of the cassette”; however, clarification is requested.
In regard to Claim 23, the recitation of the term “mostly” and “comparable” are indefinite because they are relative terms which have not been specifically defined. The term  is not defined by the claim or disclosure, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, a skilled artisan cannot exactly ascertain the metes and bounds of what constitutes “most of the length of the core collector” (also see 112 first paragraph rejection above) as well as “comparable to length” as claimed.
Claim 24 is rejected by virtue of dependence on Claim 23.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US Pat No. 5752923) in view of Walak et al (US Pub No. 20160015372), Lindgren (US Pat No. 4699154), and Avaltroni (US Pat No. 6221030).

In regard to Claim 1, Terwilliger et al disclose a core biopsy instrument comprising: 
a handle 1, best seen in Figure 1a1; 
a cannula 9 having a proximal portion secured to the handle and a distal end and configured to move distally and proximally relative to the handle along a central axis, best seen in Figure 1b1 (Col.5: 54-Col.6: 24); 
a drive rod 24a,b having a distal portion configured to move distally and proximally along said central axis along a path coaxial with said cannula (Col.7: 9-30; Col.8: 49-Col.9: 13); 
a core collector 7 having a distal end, a proximal portion, best seen in Figure 1b1; 
a cartridge 6, 8 holding said core collector, best seen in Figure 1c1-1c3 (Col.5: 36-Col.6: 24); 
said cartridge and handle being configured for releasable attachment to each other in which said core collector extends along said central axis and is coaxial with said cannula (Col.5: 46-Col.6: 24; abst); 
said drive rod (defined to include drive block 16) having a distal portion configured to interlock with said proximal portion of the core collector as said cartridge is being releasably attached to said handle (Col.6: 58-Col.7: 10);
 said drive rod being spring loaded 23a and configured when interlocked with said core collector to drive the core collector distally inside said cannula to a tissue sampling position in which the core collector distal end extends distally from the cannula over a selected distance, best seen in Figure 2a (Col.7: 10-Col.9: 65); 
said cannula being spring loaded 22a,b and configured to respond to the drive rod having driven the core collector to said tissue sampling position to move distally over the core collector to a position at which the distal ends of the cannula and of the core collector are aligned (Col.7: 10-Col.9: 65); and 
said drive rod being further configured to pull said core collector proximally from said sampling position to a position in which the core collector is held in said cartridge, i.e. cocked position and said cartridge being configured to be released from the handle while carrying said core collector (Col.7: 10-Col.9: 65). 

However, Terwilliger do not expressly disclose:
the core collector with a trough intermediate said distal end and said proximal portion, wherein said trough comprises two sidewalls terminating in respective rows of teeth alternating along said central axis; 
the cartridge releasably holding said core collector;
said distal ends of the core collector and the cannula conforming to respective planes inclined at opposite angles to said central axis.

Walak et al teach that it is well-known in the art to provide an analogous core collector with a trough intermediate said distal end and said proximal portion, wherein said trough comprises two sidewalls terminating in respective rows of teeth 206 alternating along said central axis as an effective configuration to cut tissue, best seen in Figure 3 (0039).
2. Walak et al disclose said teeth 206 have proximal sides that are inclined proximally relative to said central axis, best seen in Figure 3.
4. Walak et al disclose the teeth 206 at one side of said trough are at cross sections of the core collector at which there are no teeth on the other side of the trough so that in a cross section normal to the central axis and intersecting one of said teeth one of the sides of the trough is taller than the other, best seen in Figure 3-4 (Figure 4 shows complementary fit, which would mean they are offset).
Avaltroni teach that it is well-known in the art to provide an analogous biopsy device wherein an analogous cartridge 60 is releasably holding core collector 2, 3, 4, for effective assembly and disassembly of the device, best seen in Figure 1-2 (Col.6: 4-15).
Lindgren teach that it is well-known in the art to provide an analogous biopsy device having said distal ends of the core collector 3 and the cannula 2 conforming to respective planes inclined at opposite angles to said central axis as an effective configuration for cutting the tissue, best seen in Figure 1A-C.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger such that the core collector has a trough intermediate said distal end and said proximal portion as taught by Walak et al to effectively provide an equally as effective cutting mechanism for the biopsy.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger et al the cartridge is releasably holding said core collector as taught by Avaltroni to provide further means of assembly and disassembly for the already disposable needle set of Terwilliger et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger et al such that said distal ends of the core collector and the cannula conforming to respective planes inclined at opposite angles to said central axis as taught by Lindgren to provide an equally as effective cutting configuration for the core collector and cannula.

5. Terwilliger disclose the core biopsy instrument of claim 1, further including respective springs 22a,b and 23a housed in said handle 1 and configured to selectively drive distally said core collector 7 and thereafter said cannula 9, best seen in Figure 2 (Col.7: 10-Col.9: 65). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Walak et al, Lindgren, and Avaltroni as applied to claim 1 above, and further in view of Keller (US Pub No. 20190183463).
Terwilliger in view of Walak et al, Lindgren, and Avaltroni do not disclose said core collector has holes or indentations in a proximal portion thereof and the cartridge includes one or more resilient members that hold the core collector in place in the cartridge but bend back to allow the core collector to move distally and proximally along said central axis when pushed or pulled by said drive rod interlocked therewith. 
Keller teach that it is well-known in the art to provide an analogous biopsy device with one or more resilient members 634 that allows removable fastening between two elements as desired, i.e. between sensor 680 and manifold 630 (0115, 0122).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger as modified by Walak et al, Lindgren, and Avaltroni such that the cartridge includes one or more resilient members, as taught by Keller, such that in combination, hold the core collector in place in the cartridge as taught by Terwilliger and Avaltroni but bend back to allow the core collector to move distally and proximally along said central axis when pushed or pulled by said drive rod interlocked therewith, as an effective mechanism for said releasable attachment of the core collector and the cartridge, as taught by Avaltroni.


Claims 6, 8, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US Pat No. 5752923) in view of Walak et al (US Pub No. 20160015372) and Boock et al (US Pub No. 20050059905).

In regard to Claim 6 and 18, Terwilliger disclose a core biopsy instrument comprising: 
a tubular cannula 9 extending along a central axis and having a sharp distal end, best seen in Figure 1b1 (Col.5: 54-Col.6: 24); 
a core collector 7 coaxial with said cannula and configured to slide inside the cannula distally and proximally, said core collector having a distal portion, an intermediate portion and a proximal portion, wherein: the distal portion of the core collector terminates distally in a sharp end, best seen in Figure 1b1 (Col.5: 54-Col.6: 24); and 
the proximal portion of the core collector – define as drive block 16 and hubs 6, 8 – has interlock portions (in hub 6, 8, also holes 10a, b) of differing cross sectional areas at different positions along said central axis, best seen in Figure 1c1-1c3 (Col.6: 58-Col.7: 10); and 
a drive rod confined to move distally and proximally along said central axis and having a distal portion with cross sections of different areas that are shaped and dimensioned to interlock with said interlock portions of the core collector (Col.6: 58-Col.7: 10). 
However, Terwilliger do not expressly disclose the intermediate portion of the core collector comprises a trough having side walls terminating in teeth spaced apart along said central axis.  Walak et al teach that it is well-known in the art to provide an analogous core collector with the intermediate portion of the core collector comprises a trough having side walls terminating in teeth 206 spaced apart along said central axis as an effective configuration to cut tissue, best seen in Figure 3 (0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger such that the core collector has a trough intermediate said distal end and said proximal portion as taught by Walak et al to effectively provide an equally as effective cutting mechanism for the biopsy.

However, Terwilliger do not expressly disclose the drive rod moving within said cannula.  It is noted that applicant does not appear to disclose any criticality toward the driving rod moving within the cannula as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a manner of mechanically interfacing with the core collector to drive the collection process.  
Boock et al teach that it is well-known in the art to provide an analogous biopsy device comprising cannula 12 (defined to include second tube 21) and core collector 14 disposed within the cannula as well as driving mechanism 28 that is disposed within second tube 21 and thus the cannula, to effectively interface with the core collector to enable the driving of the collection process, best seen in Figure 2B (0037-0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger as modified above such that the drive rod  of Terwilliger is moving within said cannula such that said drive rod slides inside the cannula to drive said core collector distally and proximally inside the cannula along said central axis, as suggested by Boock et al, as an equally as effective configuration for the drive rod to interface with the core collector and drive the collection process, given the lack of criticality towards said feature.

8. Terwilliger disclose the core biopsy instrument of claim 6, further including a handle 1 to which said core collector 7 and said cannula 9 are secured for proximal and distal motion along said central axis relative to the handle and to each other, best seen in Figure 1a1 (Col.5: 54-Col.6: 24).

In regard to Claims 19-20, Terwilliger in combination with Walak et al and Boock et al do not expressly disclose at least some cross-sections through said teeth, the core collector has a convex outer surface conforming to an arc greater than 180 degrees, which when core collector teeth are viewed in the axial direction, one cross section through a tooth on one side of the trough and a second cross section of a tooth on the other side of the trough have a combine arc greater than 180 degrees when the combined arc is made by superimposing of the arc of the first cross-section onto and the arc second cross-section.
Boock et al teach that it is well-known in the art to provide an analogous biopsy device comprising core collector 14 with teeth, best seen in Figure 3A-B, such that at least some cross-sections through said teeth, the core collector has a convex outer surface conforming to an arc greater than 180 degrees to effectively scoop as much sample as possible during the sampling procedure.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger as modified by Walak et al and Boock et al such that at least some cross-sections through said teeth, the core collector has a convex outer surface conforming to an arc greater than 180 degrees, as taught by Boock et al, to effectively scoop as much sample as possible during the sampling procedure.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Walak et al and Boock et al as applied to claim 6 above, and further in view of Lindgren (US Pat No. 4699154).
Terwilliger in combination with Walak et al and Boock et al do not disclose the distal end of said core collector has a distal face conforming to a plane inclined in one direction relative to the central axis and the distal end of the cannula conforms to plane included in an opposite direction to the central axis. 
Lindgren teach that it is well-known in the art to provide an analogous biopsy device having the distal end of said core collector 2 has a distal face conforming to a plane inclined in one direction relative to the central axis and the distal end of the cannula 3 conforms to plane included in an opposite direction to the central axis, best seen in Figure 1A-C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger et al as modified by Walak et al and Boock et al such that the distal end of said core collector has a distal face conforming to a plane inclined in one direction relative to the central axis and the distal end of the cannula conforms to plane included in an opposite direction to the central axis as taught by Lindgren to provide an equally as effective cutting configuration for the core collector and cannula.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Walak et al and Boock et al as applied to claim 6 above, and further in view of Avaltroni (US Pat No. 6221030).
Terwilliger in view of Walak et al and Boock et al disclose a handle 1 and a cartridge 6, 8 secured to said handle, said cartridge is configured to hold said core collector 7 when aligned therewith so that the cartridge is removed from the handle together with said core collector, best seen in Figure 1c1-1c3 (Col.5: 36-Col.6: 24).
However, Terwilliger in combination with Walak et al and Boock et al do not expressly disclose the cartridge releasably secured to said handle.  Avaltroni teach that it is well-known in the art to provide an analogous biopsy device wherein an analogous cartridge 60 is releasably holding core collector 2, 3, 4, said core collector has indentations or holes (grooves in 63-64) in said proximal portion thereof to facilitate said releasable attachment, for effective assembly and disassembly of the device, best seen in Figure 1-2 (Col.6: 4-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger et al as modified by Walak et al and Boock et al such that the cartridge is releasably holding said core collector with indentations or holes, as taught by Avaltroni to provide further means of assembly and disassembly for the already disposable needle set of Terwilliger et al.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US Pat No. 5752923) in view of Walak et al (US Pub No. 20160015372) and Avaltroni (US Pat No. 6221030).
Terwilliger disclose a method comprising: 
introducing a tubular cannula 9 and a core collector 7 into tissue while distal ends thereof are aligned along a central axis, best seen in Figure 1c1-1c3; 
driving a selected length of the core collector distally from the cannula and into tissue to thereby collect an elongated sample of tissue; 
thereafter, driving the cannula over said core collector to thereby sever from surrounding tissue said sample of tissue in said trough of the core collector (Col.6: 58-Col.7: 10); 
pulling the core collector with said tissue sample therein proximally to a position aligned with a cartridge 6, 8 that is releasably secured to the handle 1 and the core collector connected to the cartridge, best seen in Figure 1c1-1c3 (Col.5: 36-Col.6: 24, abst); and 
removing the cartridge with the core collector thereto from said handle (Col.7: 58-65; abst – needle set is removable with cartridge from the handle).
However, Terwilliger do not expressly disclose the core collector with a trough in said core collector formed by walls terminating in spaced apart and staggered rows of teeth extending along said central axis and releasably latching the core collector to the cartridge.
Walak et al teach that it is well-known in the art to provide an analogous core collector with a trough in said core collector formed by walls terminating in spaced apart and staggered rows of teeth 206 extending along said central axis as an effective configuration to cut tissue, best seen in Figure 3 (0039).
Avaltroni teach that it is well-known in the art to provide an analogous biopsy device wherein an analogous cartridge 60 is releasably latched to core collector 2, 3, 4, for effective assembly and disassembly of the device, best seen in Figure 1-2 (Col.6: 4-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger such that the core collector has a trough intermediate said distal end and said proximal portion as taught by Walak et al to effectively provide an equally as effective cutting mechanism for the biopsy.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger et al the cartridge is releasably holding said core collector as taught by Avaltroni to provide further means of assembly and disassembly for the already disposable needle set of Terwilliger et al.


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger  in view of Walak et al, Lindgren, and Avaltroni, further in view of Burbank et al (US Pub No.  20030023239).
Terwilliger in view of Walak et al, Lindgren, and Avaltroni disclose the invention above but do not expressly disclose the core collector is inside the cartridge as the cartridge is releasably attached to the handle, the releasability between the cartridge and handle already taught by Terwilliger.  
Burbank et al teach that it is well-known in the art to provide an analogous biopsy device comprising outer cannula 80, core collector 71, as well as cartridge 78 that encompasses the core collector after the tissue has been sampled, and both are removed together from the body to protect the sample disposed within the cartridge, while cannula 80 remains in the body, best seen in Figure 21A-F (0065-0072).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger in view of Walak et al, Lindgren, and Avaltroni such that said core collector is inside said cartridge as the cartridge is releasably attached to the handle as taught by Burbank et al, to effectively provide a means to protect the collected sample after collection, wherein in combination, the distal end and teeth and trough of said core collector are also placed inside said cartridge.


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger  in view of Walak et al, Lindgren, and Avaltroni, further in view of Boock et al.
In regard to Claim 14, Terwilliger in view of Walak et al, Lindgren, and Avaltroni disclose the invention above but do not expressly disclose the drive rod has a distal portion that fits inside said cannula when driving the core collector distally inside the cannula to said sampling position.  Terwilliger discloses drive rod 24a,b with distal portion for driving the core collector 7 distally inside the cannula to said sampling position (Col.7: 9-30; Col.8: 49-Col.9: 13).
It is noted that applicant does not appear to disclose any criticality toward the driving rod moving within the cannula as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a manner of mechanically interfacing with the core collector to drive the collection process.  
Boock et al teach that it is well-known in the art to provide an analogous biopsy device comprising cannula 12 (defined to include second tube 21) and core collector 14 as well as driving mechanism 28 that is disposed within second tube 21 and thus the cannula, to effectively interface with the core collector to enable the driving of the collection process, best seen in Figure 2B (0037-0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger as modified by Walak et al, Lindgren, and Avaltroni such that the drive rod of Terwilliger has the distal portion that fits inside said cannula as suggested by Boock et al as an equally as effective configuration for the drive rod to interface with the core collector and drive the collection process, given the lack of criticality towards said feature.



In regard to Claim 15-16, Terwilliger in view of Walak et al, Lindgren, and Avaltroni disclose the invention above but do not expressly disclose in at least some cross-sections through said teeth, the core collector has a convex outer surface conforming to an arc greater than 180 degrees, which when core collector teeth are viewed in the axial direction, one cross section through a tooth on one side of the trough and a second cross section of a tooth on the other side of the trough have a combine arc greater than 180 degrees when the combined arc is made by superimposing of the arc of the first cross-section onto and the arc second cross- section.
Boock et al teach that it is well-known in the art to provide an analogous biopsy device comprising core collector 14 with teeth, best seen in Figure 3A-B, such that at least some cross-sections through said teeth, the core collector has a convex outer surface conforming to an arc greater than 180 degrees to effectively scoop as much sample as possible during the sampling procedure.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger as modified by Walak et al, Lindgren, and Avaltroni such that at least some cross-sections through said teeth, the core collector has a convex outer surface conforming to an arc greater than 180 degrees, as taught by Boock et al, to effectively scoop as much sample as possible during the sampling procedure.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger  in view of Walak et al and Boock et al, further in view of Burbank et al.
Terwilliger  in view of Walak et al and Boock et al disclose the invention above but do not expressly disclose the core collector is inside the cartridge.
Burbank et al teach that it is well-known in the art to provide an analogous biopsy device comprising outer cannula 80, core collector 71, as well as cartridge 78 that encompasses the core collector after the tissue has been sampled, and both are removed together from the body to protect the sample disposed within the cartridge, while cannula 80 remains in the body, best seen in Figure 21A-F (0065-0072).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger in view of Walak et al and Avaltroni such that said core collector is inside said cartridge as taught by Burbank et al, to effectively provide a means to protect the collected sample after collection.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Walak et al and Avaltroni, further in view of Burbank et al.
Terwilliger in view of Walak et al and Avaltroni disclose the invention above but do not expressly disclose the core collector is inside the cartridge 
Burbank et al teach that it is well-known in the art to provide an analogous biopsy device comprising outer cannula 80, core collector 71, as well as cartridge 78 that encompasses the core collector after the tissue has been sampled, and both are removed together from the body to protect the sample disposed within the cartridge, while cannula 80 remains in the body, best seen in Figure 21A-F (0065-0072).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger in view of Walak et al and Avaltroni such that said core collector is inside said cartridge as taught by Burbank et al, to effectively provide a means to protect the collected sample after collection.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Walak et al and Avaltroni, further in view of Boock et al.
Terwilliger in view of Walak et al and Avaltroni disclose the invention above but do not expressly disclose the driving step comprises driving the core collector distally inside the cannula with a push rod that engages a proximal end of the core collector and slidingly fits inside the cannula.  It is noted that Terwilliger discloses drive rod 24a,b (Col.7: 9-30; Col.8: 49-Col.9: 13).  It is noted that applicant does not appear to disclose any criticality toward the driving rod moving within the cannula as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a manner of mechanically interfacing with the core collector to drive the collection process.  
Boock et al teach that it is well-known in the art to provide an analogous biopsy device comprising cannula 12 (defined to include second tube 21) and core collector 14 as well as driving mechanism 28 that is disposed within second tube 21 and thus the cannula, to effectively interface with the core collector to enable the driving of the collection process, best seen in Figure 2B (0037-0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Terwilliger as modified by Walak et al and Avaltroni such that the drive rod  of Terwilliger is moving within said cannula as suggested by Boock et al as an equally as effective configuration for the drive rod to interface with the core collector and drive the collection process, given the lack of criticality towards said feature.


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US Pub No. 20080306406) in view of Walak et al.
Thompson et al disclose a core biopsy instrument comprising:
a cassette 12 that has a length, a proximal end, a distal end, and an open channel extending between the proximal and distal ends, best seen in Figure 3A-F (sheath 12 can be half pipe shape (0070-0071, 0088, 0102);
a core collector 10 that has a length, a proximal end and a sharp distal end 11, and comprises a trough 11A, best seen in Figure 3A-F (0063);
wherein said core collector is configured to be held in said channel of the cartridge, to move therefrom in a distal direction into tissue and to collect a tissue sample in said trough, best seen in Figure 3A-B, and to be withdrawn in a proximal direction into and again held in said channel of the core collector, best seen in Figure 3C-D (0070-0071), and
wherein the length of said core collector is comparable to the length of said cassette, best seen in Figure 3A-F.
However, Thompson et al do not expressly disclose the trough flanked by two rows of teeth that occupy most of the length of the core collector.
Walak et al teach that it is well-known in the art to provide an analogous core collector with a trough intermediate said distal end and said proximal portion, wherein said trough comprises two sidewalls terminating in respective rows of teeth 206 alternating along said central axis as an effective configuration to cut tissue, best seen in Figure 3 (0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Thompson et al such that the trough is flanked by two rows of teeth that occupy most of the length of the core collector as taught by Walak et al to effectively provide an equally as effective cutting mechanism for the biopsy.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Walak et al as applied to claim 23 above, and further in view of Terwilliger.
Thompson et al disclose the invention above including a cannula 20 in which said core collector travels in the distal direction to collect a tissue sample and in the proximal direction toward said channel in the cassette, best seen in Figure 3A-F.
However, Thompson et al do not expressly disclose a handle into which said cassette is releasably held, wherein said handle comprises the cannula, wherein said cassette is configured to be released from the handle with said core collector in said channel and a tissue sample in said core collector.
Terwilliger teach that it is well-known in the art to provide an analogous biopsy device comprising a handle 1, best seen in Figure 1a1, a cannula 9 having a proximal portion secured to the handle and a distal end and configured to move distally and proximally relative to the handle along a central axis, best seen in Figure 1b1 (Col.5: 54-Col.6: 24), a core collector 7 having a distal end, a proximal portion, best seen in Figure 1b1, a cartridge 6, 8 holding said core collector, best seen in Figure 1c1-1c3 (Col.5: 36-Col.6: 24), said cartridge and handle being configured for releasable attachment to each other in which said core collector extends along said central axis and is coaxial with said cannula (Col.5: 46-Col.6: 24; abst), to effectively provide a configuration that allows separation of the core collector and the cartridge from the handle after completion of the sampling process so that the handle can be reused.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Thompson et al such that there is included a handle into which said cassette is releasably held, wherein said handle comprises the cannula, wherein said cassette is configured to be released from the handle with said core collector in said channel and a tissue sample in said core collector, as taught by Terwilliger et al, to effectively provide a configuration that allows separation of the core collector and the cartridge (already taught by Thompson et al) from the handle after completion of the sampling process so that the handle can be reused.

Response to Arguments
Applicant’s arguments with respect to claim(s) Claims 9 and 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Burbank et al and Boock et al have been set forth above.  Also see 112 rejections above.
Applicant's arguments filed with respect to Claims 1 and 10  have been fully considered but they are not persuasive.  Regarding Claim 1, applicant contends that Terwilliger does not disclose the drive rod “configured to interlock with said proximal portion of the core collector “as” said cartridge is being releasably attached to said handle.”  It appears that applicant is inferring that the interlock of the drive rod and the core collector must occur “at the same time” as the cartridge being attached to the handle.  It is noted that the claim does not require any sort of time related limitations, as an apparatus device claim, and that the device as whole – especially since the “interlock” has not been structurally defined – provides the drive rod configured to interlock with said proximal portion of the core collector as said cartridge is being releasably attached to said handle because the entire device as assembled has the drive rod “interlocked” with the core collector through various structures to provide the driving of the core collector for sampling.  There is no specific interlock manner or structure required by the claim.
Applicant also contends that in Claim 1, Terwilliger does not disclose the drive rod “configured to pull said core collector proximally from said from said sampling position to a position in which the core collector is “held” in said cartridge and said cartridge being configured to be released from the handle while carrying said core collector” because the stylet 7 is not held “in” said cartridge “after being pulled proximally from the tissue sampling position.”  It is noted that applicant is reading into the claim as the claim does not define a first configuration where the core collector is “not held” by the cartridge 6, 8 (defined above) and a second configuration where the core collector is subsequently held by the cartridge.  It is submitted that Terwilliger already discloses “the drive rod configured to pull said core collector proximally from said from said sampling position to a position in which the core collector is held in said cartridge and said cartridge being configured to be released from the handle while carrying said core collector. 
In regard to Claim 10, applicant contends that Terwilliger does not disclose “pulling the core collector with said tissue sample therein proximally to a position aligned with a cartridge that is releasably recurred to the handle and releasably latching the core collector to the cartridge” and removing the cartridge “with the core collector latched thereto” from a handle.  Again, applicant appears to be reading into the claim, which does not define a first configuration where the core collector is not aligned with the cartridge (defined as 6, 8) and a second configuration where alignment occurs.  Thus, Terwilliger et al disclose pulling the core collector with said tissue sample therein proximally to a position aligned with a cartridge that is releasably recurred to the handle and releasably latching the core collector to the cartridge, as broadly as has been claimed.  Furthermore, the cartridge and core collector are able to be removed from the handle (Col.7: 58-65; abst – needle set is removable with cartridge from the handle).  Therefore, the rejections above using Terwilliger et al are proper and maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791